         Case 1:99-cv-02496-PLF Document 6297 Filed 07/24/19 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                        Plaintiff,         ) Civil Action No. 99-2496 (PLF)
                                           )
                  v.                       )
                                           ) Next Scheduled Court Date:
PHILIP MORRIS USA INC., et al.,           )  None
                                          )
                        Defendants.       )
__________________________________________)

      MANUFACTURERS AND RETAILER GROUPS’ PROPOSAL REGARDING
    PROCEDURAL DEADLINES IN ADVANCE OF THE EVIDENTIARY HEARING

         This Court issued a Minute Order on June 24, 2019, instructing the parties “to consult and

submit a joint status report … laying out the procedural details and proposed schedule for the pre-

hearing procedures and the evidentiary hearing.” The parties have met and conferred several times

since then and have reached agreement on some issues, but unfortunately substantial differences

remain. 1 Accordingly, Manufacturers2 and the national retailer groups submit this proposal that

reflects their views.

         The parties’ difference of opinion centers on whether the Federal Rules of Civil Procedure

should apply to retained experts and whether those bearing the burden of proof (Plaintiffs 3) should

submit their substantive disclosures first. These basic procedures applicable to almost all contested

matters should apply here as well. Among other things, Plaintiffs have proposed a POS remedy


         1
           The National Association of Convenience Stores (“NACS”) and the National Association of Tobacco
Outlets, Inc. (“NATO”) (collectively, “the national retailer groups”) are not parties to this action but are participating
in these proceedings as non-parties at the Court’s invitation. They have participated in meet-and-confer sessions and
other discussions.
         2
          Manufacturers are Philip Morris USA Inc., Altria Group, Inc., R.J. Reynolds Tobacco Company, ITG
Brands, LLC, Commonwealth Brands, Inc., and Commonwealth-Altadis, Inc.
         3
             Plaintiffs are the United States and the Public Health Intervenors.
        Case 1:99-cv-02496-PLF Document 6297 Filed 07/24/19 Page 2 of 10



that is entirely new, shifting from a set of signs on counters and headers to taking 25% of all

retailing and marketing space used for cigarettes. Plaintiffs have indicated that their disclosures

will provide, for the first time, more specifics about the Government’s thus-far vague and general

proposed POS remedy. Accordingly, Manufacturers and retailer groups respectfully request the

opportunity to explore and test the proposal through established litigation procedures, including

expert discovery and a sequence of disclosures in which Plaintiffs first detail their proposed POS

remedy and what they are going to try to prove and then receive a response, rather than requiring

simultaneous disclosures that necessarily entail Manufacturers and the national retailer groups’

shooting blindly in the first instance.

        After extensive discussions, two principal issues continue to divide the parties:

(1) compliance with Rule 26 as to retained experts, including whether reports will be provided and

whether depositions will be permitted where appropriate; and (2) given that the parties have agreed

to exchange descriptions or declarations laying out the anticipated testimony of all witnesses, the

sequence in which the parties will make disclosures about the identity of their witnesses and the

scope of those witnesses’ anticipated testimony. As reflected in the proposed schedule of

prehearing procedures set forth below, Manufacturers and the national retailer groups believe that

the Court should follow Rule 26 with respect to retained experts and require Plaintiffs to make

disclosures before Manufacturers and the national retailer groups.

        Accordingly, Manufacturers and the national retailer groups propose the following

schedule for pre-hearing procedures and deadlines:




                                                2
Case 1:99-cv-02496-PLF Document 6297 Filed 07/24/19 Page 3 of 10



       Plaintiffs disclose retained experts and submit expert reports compliant with FRCP
       26(a)(2)(B); Plaintiffs disclose other witnesses and provide declarations and/or
       summaries of their anticipated testimony compliant with FRCP 26(a)(2)(C)4:
       September 20, 2019

       Window for depositions of Plaintiffs’ retained experts (and/or other witnesses, with
       good cause shown):
       September 30-October 28, 2019

       Manufacturers and retailer groups disclose retained experts and submit expert reports
       compliant with FRCP 26(a)(2)(B); Manufacturers and retailer groups disclose other
       witnesses and provide declarations and/or summaries of their anticipated testimony
       compliant with FRCP 26(a)(2)(C):
       November 1, 2019

       Window for depositions of Manufacturers’ and retailer groups’ retained experts (and/or
       other witnesses, with good cause shown):
       November 11-December 9, 2019

       Plaintiffs disclose any retained rebuttal experts and submit any rebuttal expert reports
       compliant with FRCP 26(a)(2)(B); Plaintiffs disclose other rebuttal witnesses and
       provide declarations and/or summaries of their anticipated testimony compliant with
       FRCP 26(a)(2)(C):
       December 13, 2019

       Window for depositions of Plaintiffs’ retained rebuttal experts (and/or other rebuttal
       witnesses, with good cause shown):
       December 18, 2019-January 17, 2020

       Participants simultaneously file witness/exhibit lists and proposed facts for stipulation:
       January 24, 2020

       Participants file objections to witnesses/exhibits and proposed stipulated facts:
       February 7, 2020

       Participants file simultaneous pre-hearing briefs of up to 25 pages
       (ITG Brands may file a separate 5 page brief on ITG-specific issues):
       February 19, 2020

       Participants file simultaneous reply briefs of up to 25 pages
       (Plaintiffs may file a separate 5 page reply on ITG-specific issues):
       March 4, 2020

       Evidentiary hearing:
       March 2020


4
    The parties have agreed to exchange summaries of anticipated testimony for fact witnesses and lay experts.



                                                   3
        Case 1:99-cv-02496-PLF Document 6297 Filed 07/24/19 Page 4 of 10



        Manufacturers and the national retailer groups’ proposal is consistent with the Federal

Rules of Civil Procedure and will conserve judicial resources by ensuring that the parties are well-

positioned to conduct the hearing in an efficient manner. It also recognizes the reality of the

situation with which this Court and the parties are faced—a transformed proposal from the

Government that has not been litigated before and that is almost entirely devoid of essential detail.

The Government’s initial POS proposal—which was adopted by this Court in 2006—would have

required retailers that participate in Defendants’ merchandising programs to display corrective-

statement signage on countertop locations and on fixture headers for each Defendant. The D.C.

Circuit vacated that remedy in 2009, and, in so doing, invited this Court on remand to “abandon[]

this part of the remedial order or [] craft[] a new version reflecting the rights of third parties.”

United States v. Philip Morris USA Inc., 566 F.3d 1095, 1142 (D.C. Cir. 2009) (per curiam). The

D.C. Circuit also held that no POS remedy could require “duplicative displays.” Id. After more

than a decade and three rounds of briefing on remand, in 2018 Plaintiffs fundamentally changed

their proposal to require retailers to devote 25% of all of the advertising and shelf space they devote

to Manufacturers’ cigarette brands—both inside and outside their stores—to display of court-

ordered corrective statements. Thus far, Plaintiffs have provided virtually no details about the

implementation of their new POS proposal. Details are apparently forthcoming as part of

Plaintiffs’ initial disclosure.

        Manufacturers and the national retailer groups understand Plaintiffs to bear significant

burdens in the upcoming evidentiary hearing. Plaintiffs bear the burden of providing a complete,

detailed proposal for how their transformed POS remedy would work in practice. As explained in

the Manufacturers’ and national retailer groups’ opening filings last week on the scope of the

evidentiary hearing (Dkt. 6293-6295), Plaintiffs also bear the burden of proving that the proposed




                                                  4
        Case 1:99-cv-02496-PLF Document 6297 Filed 07/24/19 Page 5 of 10



POS remedy will effectively “prevent and restrain” Manufacturers from committing future RICO

violations, 18 U.S.C. § 1964(a). And Plaintiffs bear the burden of persuading this Court, through

presentation of evidence, that the proposed POS remedy “mak[es] due provision for the rights of

innocent” retailers. Id.

        The parties’ disagreement on the scope of the evidentiary hearing and their respective

burdens at that hearing inform their views on pre-hearing procedures. Because Manufacturers and

the national retailer groups understand Plaintiffs to bear the burdens of proof and persuasion, they

place significant import on advance disclosure and discovery of Plaintiffs’ expert witnesses. In the

view of Manufacturers and the national retailer groups, the evidentiary hearing on the propriety of

imposing the proposed POS remedy must include the essential features of a trial. This mini-trial is

necessary now because Plaintiffs failed to present sufficient evidence at the remedial stage of the

prior trial, leading the D.C. Circuit to vacate the original POS remedy, and because Plaintiffs have

elected to try to cure the fatal defects of their original remedy by replacing it with a new proposal.

Now that Plaintiffs propose a different POS remedy, they must meet the evidentiary burdens that

they previously failed to discharge. (Plaintiffs apparently see things very differently. In their

telling, the evidentiary hearing is merely a patch for what they see as relatively minor shortcomings

of the prior proceedings on the POS remedy; they and the Court need merely hear the national

retailer groups out and then will be free to proceed with imposing the newly revised POS remedy.)

        These disagreements on the purpose and scope of the evidentiary hearing translate directly

into disagreements about pre-hearing procedure. Plaintiffs, believing the evidentiary hearing to be

a minor speedbump on their path to the new POS remedy, have repeatedly asserted that “full

Rule 26 expert discovery” is inappropriate. Their alternative proposal creates an unnecessary

exception to the established rules and procedures, contradicting those established practices that




                                                  5
        Case 1:99-cv-02496-PLF Document 6297 Filed 07/24/19 Page 6 of 10



have well served courts and litigants alike. While Manufacturers and the national retailer groups’

proposed procedures are consistent with the Federal Rules of Civil Procedure and the fundamental

goal of preparing for a streamlined, efficient presentation of evidence to this Court, Plaintiffs have

proposed what they see as an expeditious pre-hearing process that will, by design, both unfairly

tilt the playing field in Plaintiffs’ favor and leave many wrinkles to be ironed out during the

evidentiary hearing itself, on the Court’s time. For example, Plaintiffs wish the parties to agree, ex

ante, to forgo all depositions, even before knowing the precise details of Plaintiffs’ new proposed

POS remedy, what kinds of expert witnesses Plaintiffs plan to retain, what those retained experts’

opinions will be, and what analytical tools or methodologies they will utilize to support those

opinions. Manufacturers and the national retailer groups have no interest in conducting

unnecessary depositions (and have proposed a schedule sufficiently tight to confirm their

disinterest in dilatory tactics). But, Manufacturers and the national retailer groups do not believe

that avoiding expert depositions in the interests of time will serve the parties or the Court well,

when the result will be longer witness examinations during the evidentiary hearing and less

streamlined presentations of the information essential to the Court’s deliberations.

       There is further disagreement about the sequence of disclosures. Because Plaintiffs bear

the burden of proof, Manufacturers and the national retailer groups believe Plaintiffs should

identify their witnesses and the scope of each witness’s anticipated testimony first, with time then

allotted for Manufacturers and the national retailer groups to identify rebuttal witnesses. In

Plaintiffs’ view, simultaneous disclosure of witnesses, including retained experts, is warranted.

This is both unfair and incredibly inefficient. As noted above, Plaintiffs have yet to flesh out many

details of their new proposed POS remedy in full. They now want Manufacturers and the national

retailer groups to identify and summarize the anticipated testimony of their witnesses up front,




                                                  6
        Case 1:99-cv-02496-PLF Document 6297 Filed 07/24/19 Page 7 of 10



critiquing what they think the proposed POS remedy might be before Plaintiffs even provide a

complete POS proposal. The notion is nonsensical and unworkable. In the parties’ prior Joint

Status Report (Dkt. 6286), Plaintiffs only vaguely identified the topics on which they hope to elicit

testimony: namely how the newly proposed POS remedy would be “administered” and

“monitored,” and what “economic effects on” and “intangible harms to” retailers the remedy might

have. (Id. at 5-6.) Plaintiffs have also indicated that they anticipate a graphic design expert. What

opinions each of these topics entails and how Manufacturers and the national retailer groups might

want to go about responding to those opinions is not self-evident. Plaintiffs have also indicated

they anticipate calling 6-8 witnesses. (Id. at 3.) Without knowing the nature of the testimony

Plaintiffs propose presenting to carry their burdens of proof, Manufacturers and the national

retailers groups cannot meaningfully select, prepare, or disclose their own witnesses. Rather, under

Plaintiffs’ proposal, Manufacturers and the national retailer groups would have to go through two

rounds of disclosure: the first a shot in the dark based on guesswork (in the process giving the

Plaintiffs a roadmap to their thinking), and then a second wholesale revision in response to the

proof Plaintiffs will present at the hearing. This is a waste of time, effort, and resources, as only

the second will be a real, focused, useful disclosure that anticipates evidence to be presented at the

evidentiary hearing in response to Plaintiffs’ evidence. Simply put, Plaintiffs should be required

to say what their POS proposal is before the Manufacturers and the national retailer groups are

required to identify what evidence they will present in response to the proposal.

       Manufacturers and the national retailer groups, for their part, do not seek to use any

traditional mechanisms of fact discovery (though Manufacturers have complied or will comply

with the Government’s informal requests for updated templates of their retail merchandising

contracts and have all agreed to answer some specific questions, i.e., informal interrogatories, that




                                                  7
        Case 1:99-cv-02496-PLF Document 6297 Filed 07/24/19 Page 8 of 10



the Government has posed). But, to the extent Plaintiffs intend to rely on testimony from retained

experts, those experts’ opinions should be disclosed through expert reports that meet the

requirements of Rule 26(a)(2)(B) and, where warranted, probed through depositions pursuant to

Rule 26(b). Manufacturers and the national retailer groups have offered to reciprocate with their

retained experts and have agreed that the parties should provide, simultaneously with their

disclosures of retained experts, ample disclosures for fact witnesses and lay experts, at the same

level of detail as declarations previously filed with POS briefs and in keeping with the disclosures

required by Rule 26(a)(2)(C). Manufacturers and the national retailer groups do not seek this

discovery for the purpose of delay. To the contrary, the deadlines proposed above, which have

been previously proposed to and rejected by Plaintiffs, set a tight, demanding schedule that leads

to an evidentiary hearing before the end of March 2020.

       In addition to rejecting expert discovery under Rule 26 out of hand, Plaintiffs have objected

to the proposal for pre-hearing briefs. Manufacturers and the national retailer groups believe that

such briefs, filed after the completion of all discovery and the exchange of witness and exhibit

lists, can help identify and narrow the precise issues remaining in dispute.

       Though attempts to meet and confer with Plaintiffs on these issues have not yielded an

agreed proposal from all parties, counsel for Manufacturers and the national retailer groups remain

open to further discussion with guidance from or participation of the Court, if the Court deems that

appropriate.




                                                 8
       Case 1:99-cv-02496-PLF Document 6297 Filed 07/24/19 Page 9 of 10



Dated: July 24, 2019          Respectfully submitted,

                                     /s/
                                     Miguel A. Estrada (D.C. Bar No. 456289)
                                     Amir C. Tayrani (D.C. Bar No. 490994)
                                     GIBSON, DUNN & CRUTCHER LLP
                                     1050 Connecticut Avenue, N.W.
                                     Washington, DC 20036-5306
                                     Telephone: (202) 955-8257
                                     Fax: (202) 530-9016

                                     George C. Lombardi
                                     WINSTON & STRAWN LLP
                                     35 West Wacker Drive
                                     Chicago, IL 60601
                                     Telephone: (312) 558-5969
                                     Fax: (312) 558-5700

                                     Attorneys for Defendants Altria Group, Inc. and
                                     Philip Morris USA Inc.


                                     /s/
                                     Peter J. Biersteker (D.C. Bar No. 358108)
                                     Michael A. Carvin (D.C. Bar No. 366784)
                                     JONES DAY
                                     51 Louisiana Avenue, N.W.
                                     Washington, DC 20001-2113
                                     Telephone: (202) 879-3939
                                     Fax: (202) 626-1700

                                     Jeffrey A. Mandell (D.C. Bar No. 999791)
                                     STAFFORD ROSENBAUM LLP
                                     222 West Washington Avenue
                                     Madison, WI 53703
                                     Telephone: (608) 256-0226
                                     Fax: (608) 259-2600

                                     Attorneys for Defendant R. J. Reynolds Tobacco
                                     Company (individually and as successor to
                                     Lorillard Tobacco Company)


                                     /s/
                                     Robert J. Brookhiser, Jr. (D.C. Bar No. 202168)
                                     Elizabeth B. McCallum (D.C. Bar No. 451361)


                                        9
Case 1:99-cv-02496-PLF Document 6297 Filed 07/24/19 Page 10 of 10



                             BAKER & HOSTETLER LLP
                             1050 Connecticut Avenue, N.W.
                             Washington, D.C. 20036-5304
                             Telephone: (202) 861-1500
                             Fax: (202) 861-1783

                             Attorneys for Post-Judgment Parties Regarding
                             Remedies ITG Brands, LLC, Commonwealth
                             Brands, Inc. and Commonwealth-Altadis, Inc.


                             /s/
                             Michael J. Baratz (D.C. Bar No. 480607)
                             Douglas S. Kantor (D.C. Bar No. 455895)
                             STEPTOE & JOHNSON LLP
                             1330 Connecticut Avenue, N.W.
                             Washington, DC 20036-1795
                             (202) 429-3000

                             Attorneys for National Association of Convenience
                             Stores


                             /s/
                             Thomas A. Briant
                             (Minnesota Bar No. 157764)
                             Thomas A. Briant, P.A.
                             17595 Kenwood Trail
                             Minneapolis, MN 55044
                             (952) 683-9270

                             Attorney for National Association of Tobacco
                             Outlets, Inc.




                               10
